Citation Nr: 0104792	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a heart disability 
as secondary to a stomach disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, found that 
the veteran had not submitted new and material evidence to 
reopen his claims for service connection for stomach and 
heart disabilities.  In March 1999, a hearing was held before 
the undersigned Board member who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).

In a decision dated July 27, 1999, the Board concluded that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a stomach 
disability, and this claim was denied on the merits.  The 
Board also concluded that the claim for service connection 
for a heart disability as secondary to a stomach disability 
was not well grounded because service connection had not been 
granted for the stomach disability.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In an August 18, 2000, Order, the Court 
partially vacated the Board's July 1999 decision in 
accordance with a Joint Motion for Remand, and these issues 
were returned to the Board for further development and 
adjudication.  The Court dismissed the veteran's appeal on 
the other two issues in the Board's July 1999 decision.


REMAND

In a January 2001 brief to the Board, the veteran's attorney 
argues that these claims must be granted because the Joint 
Motion for Remand concluded that satisfactory evidence had 
been provided to trigger the presumptions for combat veterans 
under 38 U.S.C.A. § 1154(b) and that VA had failed to produce 
clear and convincing evidence to rebut those presumptions.  
Although this is correct, the Joint Motion for Remand also 
instructed the Board to fulfill its duty to assist the 
veteran in developing facts pertinent to these claims.  To 
ensure that every consideration has been afforded to the 
veteran, the Board must comply with the instructions in the 
Joint Motion for Remand and develop additional evidence.

Furthermore, after the Joint Motion for Remand was prepared, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Although the RO has 
already conducted extensive development on this case, the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, and it would be potentially 
prejudicial to the veteran if the Board were to issue a 
decision now.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is also mandated. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The Board notes that 
the veteran has on numerous occasions 
stated that many of his treatment records 
are unavailable because they have been 
destroyed or the treating physician is 
deceased.

To assist the RO, the Board notes that:  

(a) the veteran has reported receipt of 
Social Security disability benefits 
since approximately 1981 due to his 
stomach disorder, and these records must 
be obtained; 

(b) the Joint Motion for Remand indicates 
that additional efforts to develop the 
veteran's service medical records must 
be made, to include, but not limited to, 
a search of the records from the Army 
Surgeon General's Office; 


(c) the Joint Motion for Remand also 
states that the RO must inform the 
veteran of alternate forms of evidence, 
such as employment records, that he can 
submit to substantiate his claims; 

(d) efforts should be made to obtain the 
veteran's service personnel records; 

(e) efforts should be made to 
substantiate the veteran's claims of 
combat service, to include, but not 
limited to, verifying his alleged 
receipt of the Purple Heart and 
contacting the United States Armed 
Services Center for Research and Unit 
Records to corroborate his unit(s) 
served in a combat area; 

(f) develop from any appropriate sources 
information on the veteran's medical 
background and training, to include, but 
not limited to, additional information 
on the duties of his military 
occupational specialty of medical 
technician.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


2.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified, 
and he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


